      Entered on Docket January 9, 2019

                                                     Below is the Order of the Court.
  1
  2                                                  _____________________
                                                     Mary Jo Heston
  3                                                  U.S. Bankruptcy Judge
                                                     (Dated as of Entered on Docket date above)
  4
  5
  6
________________________________________________________________
  7
  8
  9
 10                               UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF WASHINGTON
 11
 12      In re                                               No. 18-43118

 13      JOSHUA MAYS,                                        ORDER ON MOTION TO APPROVE
                                                             SALE OF VEHICLE AT AUCTION
 14
                                       Debtor.
 15
 16              THIS MATTER having come on before the before the Honorable Mary Jo Heston of the
 17     above entitled Court upon the Trustee’s Notice and Motion to Approve Sale of Vehicle at
 18
        Auction, the Court having reviewed the records and files herein, including said motion, finds that
 19
        adequate and proper notice was provided, and that cause exists to grant the relief provided
 20
 21     herein, and having so found, now therefore

 22              IT IS HEREBY ORDERED that the Trustee’s motion is granted and the Trustee shall be

 23     and is hereby authorized to sell the 2014 Hyundai Azera pursuant to 11 U.S.C. § 363, et seq., by
 24
        auction conducted by Boardman Orwiler Corp., dba Stokes Auction, and to pay at closing of said
 25
        sale upon auction, Boardman Orwiler Corp., dba Stokes Auction, 10% of the gross proceeds
 26
        (minimum $75.00), together with an $35.00 entry fee, a $150.00 buyer’s premium (charged to
 27
                                                                                       KATHRYN A. ELLIS, ESQ.
 28                                                                                             5506 6th Ave S
                                                                                                   Suite 207
                                                                                              Seattle, WA 98108
        ORDER ON MOTION TO APPROVE SALE OF VEHICLE AT AUCTION - 1                              (206) 682-5002
 1   the buyer) and costs incurred, directly from the sale proceeds.
 2
                                                              ///End of Order///
 3   Presented by:

 4
     /s/ Kathryn A. Ellis
 5   Kathryn A. Ellis, Trustee
     C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\JMays\Auction_ord.wpd
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                         KATHRYN A. ELLIS, ESQ.
28                                                                                              5506 6th Ave S
                                                                                                   Suite 207
                                                                                              Seattle, WA 98108
     ORDER ON MOTION TO APPROVE SALE OF VEHICLE AT AUCTION - 2                                 (206) 682-5002
